09-0806-ag
         Uniwati v. Holder
                                                                                         BIA
                                                                               Hladylowycz, IJ
                                                                                A096 260 546
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 5 th day of January,           two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                BARRINGTON D. PARKER,
 9                GERARD E. LYNCH,
10                        Circuit Judges.
11       _______________________________________
12
13       TJAHJONO UNIWATI,
14                Petitioner,
15
16                           v.                                 09-0806-ag
17                                                              NAC
18
19       ERIC H. HOLDER, Jr., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
 1   FOR PETITIONER:           H. Raymond Fasano, New York, New
 2                             York.
 3
 4   FOR RESPONDENT:           Tony West, Assistant Attorney
 5                             General, Anthony C. Payne, Senior
 6                             Litigation Counsel, Colette J.
 7                             Winston, Attorney, Office of
 8                             Immigration Litigation, Civil
 9                             Division, United States Department
10                             of Justice, Washington, D.C.

1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Tjahjono Uniwati, a native and citizen of

6    Indonesia, seeks review of a January 30, 2009 order of the

7    BIA denying his motion to reopen his removal proceedings.

8    In re Tjahjono Uniwati, No. A096 260 546 (B.I.A. Jan. 30,

9    2009).   We assume the parties’ familiarity with the

10   underlying facts and procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     However, when the BIA analyzes country

14   conditions evidence submitted with a motion to reopen, “we

15   review the BIA’s fact-finding only for ‘substantial

16   evidence.’”   Jian Hui Shao v. Mukasey, 546 F.3d 138, 169



                                     2
1    (2d Cir. 2008).

2        An alien who has been ordered removed may file one

3    motion to reopen, but must do so within 90 days of the final

4    administrative decision.   8 U.S.C. § 1229a(c)(7).   Here, the

5    BIA properly denied Uniwati’s motion to reopen as untimely

6    where he filed it over eighteen months after his February

7    2007 final order of removal.   See id.; 8 C.F.R.

8    § 1003.2(c)(2).   The BIA properly concluded that the

9    evidence Uniwati submitted, including the most recent State

10   Department International Religious Freedom Report for

11   Indonesia, did not “adequately demonstrate[] material

12   changed country conditions” that would warrant an exception

13   to the filing deadline.

14       Uniwati argues that the BIA erred in finding that he

15   did not demonstrate changed country conditions because it

16   did not “explain under what standard” it reached its

17   conclusion.   However, while the BIA may abuse its discretion

18   if it gives no indication that it considered “country

19   conditions evidence submitted by an applicant that

20   materially bears on his claim,” Poradisova v. Gonzales,

21   420 F.3d 70, 81 (2d Cir. 2005), it is not required to

22   “expressly parse or refute on the record each individual


                                    3
1    argument or piece of evidence offered by the petitioner,”

2    Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006)

3    (internal quotation marks omitted).    Here, presented with

4    evidence it is “asked to consider time and again,” the BIA

5    reasonably found that Uniwati had not shown changed country

6    conditions.   See id.   Even accepting Uniwati’s assertion

7    that the record contained evidence of both interreligious

8    violence and governmental support for religious diversity,

9    the record does not compel the conclusion that the agency

10   erred in finding that there had not been a material change.

11   Jian Hui Shao, 546 F.3d at 169.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot. Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34(b).

20                                FOR THE COURT:
21                                Catherine O’Hagan Wolfe, Clerk
22
23
24                                By:____________________________
25

                                    4